Title: John Adams to John Quincy Adams, 30 May 1794
From: Adams, John
To: Adams, John Quincy


          
            My dear son
            Philadelphia May 30. 1794
          
          Yesterday the Senate received a Message from The President of the United States, containing a Nomination of John Quincy Adams of Massachusetts to be Resident Minister of U. S. at the Hague: and this day the Senate are to Say whether they Advise & consent to his Appointment or not.
          Mr Monroe, who is appointed Minister Plenipotentiary to France, Yesterday desired me to mention to You in my first Letter, that he was very happy to hear of your nomination and that he hoped for a good Understanding and a good Correspondence with you.
          You must commit your Business to Otis Lowell or Sullivan, and prepare yourself to come to Philadelphia. You must be introduced to all our Ministers: to all the Foreign Ministers: and you must read all the Dispatches in the office from me, from Dumas & from short: and all the other Dispatches from Spain France & England, if you can before you go.
          When here you must make a Collection of all our Journals, Laws, Reports and Negotiations which are in Print for twenty Years, to carry with you.
          I Sett out tomorrow Morning at two O Clock in the Stage for New York, and as I mean to go by Providence I hope to see you, before you are ready to sett out for this City.
          It is a Serious Trust that is about to be committed to you. I hope you will reflect upon it with due Attention, collect yourself, lett no little Weaknesses escape you, and devote yourself to the service of your Country: and may the Blessing of Heaven attend you— so prays your affectionate / Father
          
            John Adams
          
        